OPINION — AG — WHERE IN A PROCEEDING IN JUVENILE COURT UNDER THE PROVISIONS OF 10 O.S.H. 101, 10 O.S.H. 102, THRU 10 O.S.H. 114, THE PARENT OF AN ALLEGED NEGLECTED AND DEPENDENT CHILD IS A MINOR, THE JUVENILE COURT MAY APPOINT A GUARDIAN AD LITEM FOR THE SAID CHILD, AND MAY APPOINT A GUARDIAN AD LITEM FOR THE SAID MINOR PARENT; IF HE REASONABLY DEEMS SUCH APPOINTMENT NECESSARY; AND THAT THE SAID COURT MAY FIX A REASONABLE FEE TO BE PAID TO SUCH A GUARDIAN AD LITEM FROM THE COURT FUND OF THE COUNTY (62 O.S.H. 322, 62 O.S.H. 323). THE CONCLUSIONS HEREIN REACHED MAKE IT UNNECESSARY FOR US TO EXPRESS AN OPINION AS TO WHETHER OR NOT 12 O.S.H. 228 (RELATING TO APPOINTMENT OF A GUARDIAN AD LITEM FOR THE " DEFENSE " OF AN INFANT IN A " SUIT ") IS APPLICABLE TO SUCH PROCEEDINGS. CITE: 62 O.S.H. 323 (RICHARD HUFF)